Citation Nr: 0707272	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  


FINDING OF FACT

The veteran has a current diagnosis of PTSD that is linked to 
traumatic events that occurred in Vietnam, including the 
death of close friends by exploding enemy mines during mine 
clearing operations.


CONCLUSION OF LAW

PTSD was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD stemming from 
wartime trauma in Vietnam.  He testified that he served in Di 
An, Vietnam, with Company A, 168th Engineer Battalion, and 
that his job consisted of "clearing mines and security; 
stuff like that" in support of the 1st Infantry Division.  He 
reports the death of a close friend by a mined enemy 
explosive device in 1966.  During a 2004 PTSD counseling 
session he also reported the death of yet another buddy in a 
mine field.  According to the veteran, this buddy "had his 
head blown off when the man doing the probing for the mines 
set it off."  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 CFR § 3.304(f).  

VA treatment records reflect a current Axis I diagnosis of 
PTSD linked to events in Vietnam.  In fact, service medical 
records (SMRs) confirm that the veteran was given 
psychotropic medications for nerves (trembling) and anxiety 
while in service.  The only matter thus remaining to be 
resolved is the sufficiency of the veteran's stressor 
information.

VA caselaw provides that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements:  

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  

Service personnel records confirm the veteran's assignment to 
Company A, 168th Engineer Battalion, in Vietnam from January 
1966 to January 1967.  Although the RO failed to contact the 
service department for verification of the veteran's claimed 
in-service stressors, during a September 2006 Board hearing 
the veteran presented credible supporting evidence that 
supports his claim, including numerous excerpts from a 
military treatise.  38 C.F.R. § 3.304(f).  One such excerpt 
confirms that the 168th Engineer Battalion was located near 
Di An, Vietnam, circa 1966.  MAJOR GEN. ROBERT R. PLOGER, DEPT. OF 
THE ARMY, VIETNAM STUDIES: U.S. ARMY ENGINEERS, 1965-1970, pp. 81-
82 (1974).  Another excerpt advises as follows:

another engineer contribution to 
operational support was mine clearing.  
[emphasis added].  Minesweeping was 
conducted daily in less secure areas of 
operation adjacent to base camps . . . 
Through 1966 sweeping operations were 
conducted almost exclusively by teams of 
men traveling the miles of roadway on 
foot.

Id., at 91.  Based on this evidence the Board finds the 
veteran's assertion that he cleared enemy mines in 1966 to be 
substantiated.

The veteran also presented a Vietnam Casualty Record at the 
hearing which confirms the death, by an explosive device, of 
the buddy that the veteran identified in his original 
stressor statement, and testified that he was extremely 
afraid for his own life during mine clearing operations.  
Post Vietnam SMRs reflecting diagnosis and treatment for 
anxiety support this testimony.  

As stated before, competent medical evidence confirms that 
the veteran currently suffers from PTSD linked to wartime 
stressors.  The record also contains credible supporting 
evidence which shows that the veteran's work included 
clearing mines; that such work involved threatened death or 
serious injury; and that the veteran felt intense fear, 
helplessness, or horror as a result of such threat.  Based on 
all of the evidence of record service connection for PTSD 
must be granted.  38 C.F.R. § 3.304(f).  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


